In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2063 
NIKOLAY ZYAPKOV, 
                                                          Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                     ____________________ 
                                    
                Petition for Review of an Order of the 
                   Board of Immigration Appeals. 
                           No. A088‐671‐259 
                     ____________________ 

   ARGUED DECEMBER 16, 2015 — DECIDED MARCH 29, 2016 
                ____________________ 

   Before MANION, KANNE, and WILLIAMS, Circuit Judges. 
   MANION, Circuit Judge. Nikolay Zyapkov, a Bulgarian cit‐
izen,  applied  to  become  a  lawful  permanent  resident  based 
on his marriage to a U.S. citizen. An immigration judge de‐
nied  that  application  in  a  decision  upheld  by  the  Board  of 
Immigration  Appeals.  Zyapkov  petitions  for  review  of  the 
Board’s decision, but we conclude that his challenges to that 
decision are without merit. 
2                                                         No. 15‐2063 


      
                           I. Background 
    Zyapkov  entered  the  United  States  in  2002  with  a  six‐
month visitor’s visa. His daughter and ex‐wife had come to 
the United States two years earlier, and both eventually ob‐
tained citizenship through  the “diversity lottery,”  which al‐
lows  randomly  selected  entrants  from  countries  with  low 
immigration  rates  to  apply  for  permanent  residency. 
See, generally,  8  U.S.C.  §  1153(c);  Nyaga  v.  Ashcroft,  323  F.3d 
906,  907–09  (11th  Cir.  2003).  Three  months  after  Zyapkov’s 
arrival, he married Juanita Gregory, a U.S. citizen. 
    From  that  point  Zyapkov’s  efforts  to  remain  in  the 
United States became tangled, as both Gregory and later his 
daughter  (after  becoming  a  citizen  in  February  2010)  filed 
Form I‐130  petitions  on  his  behalf.  An  approved  I‐
130 petition  would  have  verified  Zyapkov  to  be  an 
immediate  relative  of  Gregory  or  his  daughter,  see 8 U.S.C. 
§§ 1151(b)(2)(A)(i), 1154(a)(1)(A)(i); 8 C.F.R. § 204.1(a)(1), and 
thus allowed him to apply for permanent residency using a 
Form I‐485,  see 8  U.S.C.  § 1255(a).  Gregory’s  I‐130 petition 
was  still  pending  in  2008  when  the  Department  of 
Homeland Security served Zyapkov with a Notice to Appear 
in  removal  proceedings  accusing  him  of  overstaying  his 
visitor’s  visa  and  working  as  a  long‐haul  truck  driver 
without  authorization.  See 8  U.S.C.  § 1227(a)(1)(B), 
(a)(1)(C)(i).  Soon  after  that,  Gregory’s  I‐130  petition  was 
denied  by  United  States  Citizenship  and  Immigration 
Services  (“USCIS”)  because  that  agency’s  investigators  had 
concluded that Gregory’s marriage to Zyapkov was a sham 
intended        to   gain      him     immigration        benefits. 
No. 15‐2063                                                        3 


See id. § 1154(c)(2).  Later,  though,  in  September  2010,  USCIS 
approved the daughter’s I‐130 petition. 
    USCIS’s  finding  of  marriage  fraud  relied  heavily  on  its 
conclusion  that Gregory  was  in  a  relationship,  and  sharing 
an apartment, with another woman while purportedly mar‐
ried to Zyapkov. Neighbors, as well as the woman’s brother, 
had  confirmed  the  relationship  to  investigators,  and  the 
names of both women were on the mailbox at the apartment. 
Gregory also had contradicted herself about her marital sta‐
tus,  first  telling  USCIS  investigators  that  she  and  Zyapkov 
were  separated  and  later  saying  in  a  written  statement  that 
the  couple  remained  married  but  she  stayed  with  the  other 
woman  when  Zyapkov  was  on  the  road.  Investigators  had 
visited  the  address  on  Gregory’s  state‐issued  identification 
card, where an owner of the house claimed that he was let‐
ting Zyapkov and Gregory live for free in several rooms be‐
cause they were poor. Yet a neighbor who was shown pho‐
tographs identified the woman seen at the house with Zyap‐
kov  as  his  ex‐wife,  not  Gregory.  And  the  investigators  had 
noted  that  the  rooms  purportedly  made  available  to  Zyap‐
kov and Gregory were being renovated and appeared to be 
unoccupied,  e.g.,  the  refrigerator  and  kitchen  cabinets  were 
empty, as were the bedroom closets. 
    After  USCIS  denied  Gregory’s  I‐130  petition,  Zyapkov 
sought a continuance of the removal proceedings in order to 
challenge that decision. His daughter’s I‐130 petition had not 
yet been granted, and without an approved I‐130 petition he 
could not take the next step of applying to adjust his status 
to  permanent  resident.  More  significantly,  the  finding  of 
marriage  fraud,  if  left  unchallenged,  would  make  Zyapkov 
statutorily  inadmissible,  see 8  U.S.C.  § 1182(a)(6)(C)(i),  and 
4                                                     No. 15‐2063 


thus  ineligible  for  permanent  residency  whether  or  not  his 
daughter’s I‐130 petition should be approved. 
    The  immigration  judge  (“IJ”)  denied  the  requested  con‐
tinuance  and  ordered  Zyapkov  removed.  The  Board  dis‐
missed  his  appeal  in  August  2010,  which,  by  leaving  the 
finding  of  marriage  fraud  undisturbed,  might  appear  to 
have  ended  the  matter.  But  the  following  month,  with  his 
daughter’s  approved  I‐130 petition  now  in  hand,  Zyapkov 
asked the Board to reopen the removal proceedings and also 
filed a  Form I‐485  seeking to  adjust his status to permanent 
resident. In December 2010 the Board granted the motion to 
reopen and instructed the IJ to determine Zyapkov’s “statu‐
tory  eligibility  and  discretionary  worthiness”  to  remain  in 
the  United  States.  The  Board  reasoned  that  the  daughter’s 
approved I‐130 petition appeared to make Zyapkov eligible 
for  adjustment  of  status,  though  it  said  nothing  about  the 
finding of marriage fraud or the resulting bar to admissibil‐
ity. 
    On  remand  the  IJ  conducted  five  hearings  from  Decem‐
ber  2010  to  January  2013  on  Zyapkov’s  application  for  ad‐
justment  of  status.  In  opposing  that  application,  the  gov‐
ernment  relied  on  USCIS’s  conclusion  that  Zyapkov  had 
tried  to  gain  immigration  benefits  by  entering  into  a  sham 
marriage  with  Gregory.  Zyapkov  countered  with  his  own 
testimony  that  the  marriage  was  genuine.  Gregory  is  not  a 
lesbian, he insisted, nor had they ever been separated. They 
lived  together,  Zyapkov  explained,  although  working  as  a 
truck driver takes him out of town for long stretches. He and 
Gregory  share  bank  accounts  and  credit  cards,  said  Zyap‐
kov, though mostly they pay for expenses in cash. 
No. 15‐2063                                                                       5 


   Gregory also testified, but she contradicted Zyapkov. She 
said  they  were  separated  from  2006  to  2008.  She  also  ex‐
plained  that,  when  they  first  had  met,  she  and  Zyapkov 
communicated  by  using  a  computer  to  translate  between 
English and Bulgarian. Because of his job, though, she some‐
times  would  see  him  only  two  or  three  times  a  month.  She 
denied being in a lesbian relationship.  
    Zyapkov’s  daughter  was  available  to  testify,  but  instead 
his  lawyer  proffered  that  the  daughter  stood  by  her  I‐130 
petition.  The  IJ  questioned,  though,  how  USCIS  could  have 
granted  the  daughter’s  petition,  except  unwittingly,  after 
denying Gregory’s I‐130 petition because of marriage fraud.  
     The  IJ  denied  Zyapkov’s  application  to  adjust  his  status 
to  permanent  resident  and  also  denied  relief  from  removal. 
The IJ first pointed out the inconsistencies in Zyapkov’s and 
Gregory’s accounts about where they had lived and whether 
they  had  separated.  The  IJ  acknowledged  Zyapkov’s  asser‐
tion that these inconsistencies could be explained by his fre‐
quent  work‐related absences,  but the  IJ found  that  explana‐
tion  neither  “convincing”  nor  “persuasive.”  The  IJ  opined 
that Zyapkov had not explained “how he supports his wife 
and even where he keeps his income from his business” be‐
cause  the  couple’s  joint  accounts  showed  minimal  deposits. 
Based  on  the  evidence,  the  IJ  agreed  with  USCIS’s  finding 
that  Gregory’s  marriage  to  Zyapkov  was  a  sham.  And  that 
sham marriage coupled with Zyapkov’s false testimony, the 
IJ  reasoned,  meant  that  Zyapkov  was  inadmissible  under 
§ 1182(a)(6)(C)(i) and therefore ineligible to adjust his status.1 

1 Although Zyapkov was not charged in the Notice to Appear with fraud 
under  § 1182(a)(6)(C)(i),  the  IJ  could  rely  on  fraud  as  a  ground  of  inad‐
missibility, and thus ineligibility to adjust status, because the question of 
6                                                              No. 15‐2063 


As  an  alternative  basis  for  denying  relief,  the  IJ  concluded 
that Zyapkov did not merit a favorable exercise of discretion 
even if eligible. 
    Zyapkov, through counsel, appealed the IJ’s decision but 
did not submit a brief. His notice of appeal to the Board says 
only  that  the  IJ  did  not  “adequately  consider  the  basis”  for 
adjustment  of  status  because,  in  his  view,  the  IJ  put  too 
much  weight  on  his  marriage  and  “unfairly  punished”  him 
for “an allegation of prior marriage fraud, without the exam‐
ination  of  any  of  the  Government’s  witnesses  who  claimed 
knowledge of an alleged fraud.” 
     The Board dismissed the appeal, giving this explanation: 
        We will assume for purposes of the appeal that 
        the  Immigration  Judge  erred  in  finding  mar‐
        riage  fraud  pursuant  to  section  204(c)  of  the 
        Act, 8  U.S.C. § 1154(c), and  in deeming the re‐
        spondent        inadmissible        under      section 
        212(a)(6)(C)(i)  of  the  Act  [8  U.S.C. 
        § 1182(a)(6)(C)(i)], and we will assume for pur‐
        poses of the appeal that the respondent is stat‐
        utorily  eligible  to  adjust  his  status  under  sec‐
        tion  245(a)  of  the  Act  [8  U.S.C.  § 1255(a)].  We 
        agree,  however,  with  the  Immigration  Judge’s 
        denial of the respondent’s applications for both 
        adjustment  of  status  and  voluntary  departure 
        in the exercise of discretion. 


Zyapkov’s removability—which he conceded because he overstayed his 
visitor’s  visa  as  charged  in  the  NTA—is  separate  from  his  burden  to 
prove eligibility for an adjustment of status. See Matovski v. Gonzales, 492 
F.3d 722, 737–39 (6th Cir. 2007). 
No. 15‐2063                                                             7 


The  Board  noted  that  it  “weigh[ed]  heavily  against”  Zyap‐
kov “that his marriage has been deemed not bona fide” and 
concluded that he had “not presented sufficient positive eq‐
uities” to outweigh that finding. 
                             II. Analysis 
    Zyapkov has petitioned for review, and the parties are in 
agreement  that  we  review  the  IJ’s  decision  as  supplemented 
by  the  Board.  See Pawlowska  v.  Holder,  623  F.3d  1138,  1141 
(7th  Cir.  2010);  Ssali  v.  Gonzales,  424  F.3d  556,  561  (7th  Cir. 
2005).  On  that  understanding,  we  conclude  that  the  Board, 
although  skipping  without  explanation  the  question  of 
Zyapkov’s  eligibility  to  adjust  status,  left  intact  the  IJ’s 
finding  of  inadmissibility  under  § 1182(a)(6)(C)(i)).  The 
parties’ positions are vague but appear to be in line with our 
reading  of  the  Board’s  decision:  The  government  says  that 
the  Board  simply  assumed  that  Zyapkov  was  eligible  for 
adjustment of status, while Zyapkov directly challenges the 
IJ’s finding of ineligibility. We start with that question. 
    A. Zyapkov was ineligible for adjustment of status. 
    Section 1255(a) of Title 8 provides that an alien is eligible 
to seek adjustment of status only if admissible into the United 
States, but Zyapkov’s misrepresentations about his marriage 
would have made him inadmissible under § 1182(a)(6)(C)(i). 
Only  after  an  alien  has  established  eligibility  to  adjust  his 
status does an IJ have discretion to grant that relief. Munoz‐
Avila v. Holder, 716 F.3d 976, 977–78 (7th Cir. 2013); Kimani v. 
Holder, 695 F.3d 666, 668 (7th Cir. 2012). The question of ad‐
missibility is important for Zyapkov, not only as it relates to 
his present eligibility to adjust his status, but also because a 
determination of inadmissibility under § 1182(a)(6)(C)(i) will 
8                                                         No. 15‐2063 


permanently  bar  Zyapkov  from  readmission  to  the  United 
States.  See Nguyen  v.  Mukasey,  522  F.3d  853,  855  (8th  Cir. 
2008); Singh v. Gonzales, 451 F.3d 400, 402–03 (6th Cir. 2006); 
Ymeri v. Ashcroft, 387 F.3d 12, 18 (1st Cir. 2004).  
    In most circumstances, it might be appropriate to bypass 
the  question  of  admissibility—as  the  Board  seems  to  have 
done here—and address only whether the IJ committed legal 
or  constitutional  error  in  exercising  discretion  to  deny  ad‐
justment  of  status.  See Jankovic  v.  Lynch,  811  F.3d  265,  266 
(7th  Cir.  2016);  Darif  v.  Holder,  739  F.3d  329,  337  (7th  Cir. 
2014); Alsagladi v. Gonzales, 450 F.3d 700, 701 (7th Cir. 2006). 
But given the permanent bar to admission we address Zyap‐
kov’s argument that his marriage to Gregory was not fraud‐
ulent. See I.N.S. v. Bagamasbad, 429 U.S. 24, 26–27 (1976); Patel 
v. I.N.S., 811 F.2d 377, 381 (7th Cir. 1987); Kirong v. Mukasey, 
529  F.3d  800,  803  (8th  Cir.  2008).  And  the  IJ’s  finding  that 
Zyapkov  is  statutorily  ineligible  for  adjustment  is  fully  re‐
viewable. See Hussain v. Mukasey, 518 F.3d 534, 536 (7th Cir. 
2008); Parlak v. Holder, 578 F.3d 457, 462–63 (6th Cir. 2009). 
    Zyapkov argues that the IJ failed to make an independent 
determination based on the record and, instead, accepted the 
government’s version of events while ignoring his evidence 
that the marriage was bona fide. We disagree. The IJ permis‐
sibly  accepted  USCIS’s  denial  of  Gregory’s  I‐130  petition  as 
evidence  that  the  couple’s  marriage  was  fraudulent. 
See Antia‐Perea v. Holder, 768 F.3d 647, 656–58 (7th Cir. 2014) 
(explaining  that  to  be  admissible  evidence  must  be  at  least 
probative  and  reliable);  Pouhova  v.  Holder,  726  F.3d  1007, 
1011  (7th  Cir. 2013); Malave  v. Holder, 610 F.3d 483, 487 (7th 
Cir. 2010). What’s more, the results of USCIS’s investigation 
was  not  the  only  evidence  before  the  IJ:  Both  Zyapkov  and 
No. 15‐2063                                                           9 


Gregory testified, and the IJ pointed out that they could not 
agree  about  where  they  had  lived  and  whether  they  had 
separated. Zyapkov ignores that the IJ found him not credi‐
ble,  and  concluded  that  prolonged  absences  because  of  his 
work as a truck driver did not explain these inconsistencies, 
and  further  that  Zyapkov  had  not  explained  how  he  sup‐
ports  his  wife  financially  or  where  he  deposits  his  income. 
Thus,  substantial  evidence  supports  the  IJ’s  finding  that 
Zyapkov committed marriage fraud. See Surganova v. Holder, 
612  F.3d  901,  903–04  (7th  Cir. 2010)  (explaining  that  finding 
of  marriage  fraud  must  be  supported  by  record  evidence 
that  is  reasonable,  substantial,  and  probative);  Vladimirov  v. 
Lynch, 805 F.3d 955, 960–62 (10th Cir. 2015) (denying petition 
for review where substantial evidence of marriage fraud in‐
cluded inconsistent statements about relationship). 
    B. The  IJ  committed  no  legal  error  in  denying  adjust‐
       ment of status. 
     Since  Zyapkov  is  inadmissible,  he  is  ineligible  for  ad‐
justment  of  status.  But  even  assuming  eligibility,  as  the 
Board  did,  there  was  no  legal  or  constitutional  error  in  the 
IJ’s  exercise  of  discretion.  See 8  U.S.C.  § 1252(a)(2)(B)(i), 
(a)(2)(D);  Sokolov  v.  Gonzales,  442  F.3d  566,  569–70  (7th 
Cir. 2006);  Mele  v.  Lynch,  798  F.3d  30,  31–33  (1st  Cir.  2015). 
Zyakpkov argues that he was denied due process because, in 
his  view,  the  IJ  “accorded  an  over‐abundance  of  weight  to 
the Government’s claims based on an alleged on‐sight inves‐
tigation.” 
   But  there  is  no  due  process  right  to  discretionary  relief. 
Instead  we  review  the  legal  sufficiency  of  the  removal  pro‐
ceeding.  See Darif,  739  F.3d  at  335–36;  Delgado  v.  Holder, 
674 F.3d  759,  765–66  (7th  Cir.  2012).  Zyapkov  contends  that 
10                                                       No. 15‐2063 


the proceeding was inadequate because the government did 
not call the investigators to testify about their determination 
that  he  committed  marriage  fraud.  Thus,  he  says,  he  didn’t 
have opportunity to cross‐examine the investigators and re‐
fute their conclusion. Yet Zyapkov was free to, but did not, 
seek approval from the IJ to subpoena the investigators him‐
self.  See 8  U.S.C.  § 1229a(b)(1);  8  C.F.R.  § 1003.35(b)(1),  (2). 
And he points to no regulation requiring the government to 
call its investigators to testify. The burden was on Zyapkov 
to  prove  himself  admissible  and  eligible  for  discretionary 
relief, as well as to present positive equities that would war‐
rant  a  favorable  exercise  of  discretion.  See 8  C.F.R. 
§ 1240.8(d); Dakura v. Holder, 772 F.3d 994, 998 (4th Cir. 2014) 
(alien  carries  burden for  showing  admissibility  and  eligibil‐
ity);  Matovski,  492  F.3d  at  739  (alien  carries  burden  of  pre‐
senting positive equities). Zyapkov had multiple opportuni‐
ties over two years to present evidence of his truthfulness—
including  six  hearings  before  the  IJ—but  his  evidence  and 
testimony were unconvincing. See Ortiz‐Estrada v. Holder, 757 
F.3d  677, 679  (7th  Cir.  2014) (explaining that alien challeng‐
ing legality of removal hearing must show he was denied a 
reasonable opportunity to present evidence and that he was 
prejudiced);  Apouviepseakoda  v.  Gonzales,  475  F.3d  881,  885 
(7th Cir. 2007) (same).  
      Accordingly, we DENY the petition for review.